The employer and its insurance carrier have appealed from an award of the State Industrial Board in claimant's favor. The only question involved is whether claimant suffered an accidental injury on August 22, 1939. The employer was engaged in the sportswear business. Claimant was employed as a handy man. On the date in question he was directed to pick up a box of yarn weighing from seventy-five to 100 pounds. As he did so he testified that he felt something “ rip ” in his left side. He became dizzy and everything turned black. He collapsed and became unconscious at the time. He suffered severe pains across the upper abdomen, radiating toward the groin. After lifting the box he dropped it and began to scream. • He was removed to the *783hospital where he remained for a period of eight weeks and two days* His; attending physician, who examined him on the date of the accident, testified that his, patient complained of pain around the epigastrum, around the pit of the stomach,, radiating down the abdomen in the direction of the groin, and that he also complained of severe pain over the preeordium and a choking sensation, and that he. also complained of great pain in the region of the heart as well as a choking sensation. The doctor made a diagnosis of acute coronary artery occlusion. The doctor testified that in his opinion the accident was a competent producing cause of the injury. The opinion of this doctor was corroborated by that' of the medical examiner and supported also by the opinion of a consulting physician. Thei Board found that when claimant fell there was a tearing or rupture of the coronary artery resulting in a coronary artery occlusion. The only evidence of prior illness; of claimant was that he suffered from a slight cold. The evidence sustains the finding of the Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.